Citation Nr: 1104131	
Decision Date: 02/01/11    Archive Date: 02/14/11	

DOCKET NO.  08-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE


Entitlement to an initial disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from October 1986 to September 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the VARO in Seattle, 
Washington, that granted service connection for PTSD, and 
assigned a 10 percent disability rating, as of June 24, 2005, the 
date of receipt of the Veteran's claim.  The Veteran then 
appealed the determination to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2010 Order, the 
Court granted a Joint Motion for Remand by the parties.  The case 
has been returned to the Board for compliance with the 
instructions in the Joint Motion for Remand.  

For reasons set forth below, the issue is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran should further action be required.


					REMAND

A review of the record reveals the Veteran has not been accorded 
a rating examination for compensation purposes by VA since April 
2007.

Since that time the Veteran has been seen on a periodic basis for 
treatment and evaluation and at the VA Medical Center, American 
Lake, Washington.  The most recent report of an evaluation at 
that facility is dated October 21, 2010.  At that time the 
Veteran's thought content was organized and goal-directed, speech 
was coherent and unimpaired, affect was appropriate and 
unremarkable, mood was euthymic, there was no evidence of 
excessive agitation or restlessness, and there were no psychotic 
symptoms.  The Veteran was given a GAF score of 65.  He was to 
return in two months.  No more recent medical evidence is of 
record. 

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim for an 
increased rating for the Veteran's psychiatric disorder.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The Veteran should be contacted and asked to provide information 
with regard to all health care providers from whom and from where 
he received psychiatric treatment since 2005.  

1.  All appropriate action should be taken 
to associate with the claims file all VA 
medical records at American Lake, 
Washington since April 2007.  

2.  Thereafter, the Veteran should be 
accorded an examination by a physician 
knowledgeable in psychiatry for the purpose 
of determining the current level of 
severity and manifestations of his service-
connected psychiatric disorder.  All 
indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail.  The examiner 
is asked to assess the degree of social and 
industrial impairment and include a Global 
Assessment of Functioning Scale score with 
an explanation of what the assigned score 
represents.  It is important that the 
disability be reviewed in relation to its 
history.  The claims file must be made 
available to the examiner for review and 
this should be so indicated in the report 
of examination.  The examiner should also 
express an opinion as to whether or not the 
psychiatric disability has exhibited 
periods of ups and downs over the past 
several years or has been relatively 
consistent in the degree of impairment 
shown.  

3.  The Veteran should be notified that it 
is his responsibility to report for any 
scheduled examination.  38 C.F.R. § 3.655.  
If the Veteran does not report for the 
aforementioned examination, the 
documentation should show that notice of 
the psychiatric examination was sent to the 
last known address of record, and 
indication should be made as to whether any 
notice that was sent was returned as 
undeliverable.  

4.  After annotating the development above, 
the claim should be readjudicated.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  They 
should then be given an appropriate period 
of time in which to respond.  Then, the 
case should be returned to the Board for 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

